            Case 2:19-cv-00866-MRH Document 1 Filed 07/18/19 Page 1 of 6



                  IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF PENNSYLVANIA
________________________________________________
R. ALEXANDER ACOSTA,                             )
SECRETARY OF LABOR,                             )
UNITED STATES DEPARTMENT OF LABOR,               )
                                                 )
                        Plaintiff,               )
                                                 )
            v.                                   ) Civil Action No.
                                                 )
PICANTE GRILLE LLC d/b/a PICANTE MEXICAN         )
GRILLE, PICANTE LLC, and HELIUS MUCINO,          )
                                                )
                        Defendants.             )
                                                 )

                                         COMPLAINT

       Plaintiff, R. Alexander Acosta, Secretary of Labor, United States Department of Labor

(“Plaintiff”) brings this action to enjoin PICANTE GRILLE LLC, doing business as PICANTE

MEXICAN GRILLE, PICANTE LLC, and HELIUS MUCINO (collectively, “Defendants”),

from violating the provisions of Sections 6, 7, and 11(c) of the Fair Labor Standards Act of 1938,

as amended, 29 U.S.C. § 201, et seq. (“the Act”), and for a judgment against Defendants in the

total amount of back wage compensation found by the Court to be due to any of the employees

of Defendants pursuant to the Act and an equal amount due to the employees of Defendants in

liquidated damages.

       1.      Jurisdiction of this action is conferred upon the Court by Section 17 of the Act, 29

U.S.C. § 217, and by 28 U.S.C. §§ 1331 and 1345.

       2.      Defendant Picante LLC (“Picante I”) is a limited liability company duly

organized under the laws of the Commonwealth of Pennsylvania, with a registered office at 6543

State Route 22, Delmont, PA, 15626, within the jurisdiction of this Court. Defendant was

engaged in a full-service restaurant business by the name of Picante Mexican Grille (“the
             Case 2:19-cv-00866-MRH Document 1 Filed 07/18/19 Page 2 of 6



Restaurant”), the same name and at the same address as the one currently operated by Picante

Grille LLC (“Picante II”). Picante I operated the restaurant up to at least April 2017. Picante I

sold the restaurant and all assets to Picante II for $1 on July 14, 2017.

        3.      Defendant Picante Grille LLC (“Picante II”), doing business as Picante Mexican

Grille, is a limited liability company duly organized under the laws of the Commonwealth of

Pennsylvania, with a registered office at 6543 State Route 22, Delmont, PA, 15626. Defendant

operates a full-service restaurant business at the same address, within the jurisdiction of this

Court. Picante II was formed March 27, 2017, and purchased the restaurant for $1 on July 14,

2017 from Picante I.

        4.      Defendant Helius Mucino has managed the restaurant at all times relevant to this

complaint and is co-owner of Picante I and Picante II. He purchased a 50 percent share of

Picante I on November 25, 2016, while Picante I still owned and operated the restaurant.

Mucino managed the restaurant prior to that time. He resides in Westmoreland County,

Pennsylvania, within the jurisdiction of this Court. Helius Mucino has directed employment

practices and has directly or indirectly acted in the interests of Picante I and II in relation to their

employees at all times relevant herein, including hiring and firing employees, setting employees’

conditions of employment, including schedules and the rates and methods of compensation,

distributing weekly payroll, and supervising employees day-to-day. Mucino determined that

Picante I servers would work for tips alone.

        5.      The business activities of Defendants, as described herein, are and were related

and performed through unified operation or common control for a common business purpose and

constitute an enterprise within the meaning of Section 3(r) of the Act. Picante II is the successor

to Picante I, having purchased all assets of the prior company, continuing to operate the same




                                                   2
            Case 2:19-cv-00866-MRH Document 1 Filed 07/18/19 Page 3 of 6



business in the same location, having the same owners and managers, and having shared

employees with its predecessor. Picante II is liable for the FLSA violations of Picante I.

       6.      Defendant Picante I employed employees in and about its place of business in the

activities of an enterprise engaged in commerce, including employees handling, selling, or

otherwise working on goods or materials that have been moved in or produced for commerce,

including drinks, paper products, and cleaning supplies. The enterprise has had an annual gross

volume of sales made or business done in an amount not less than $500,000.00. Therefore, the

employees of Picante I were employed in an enterprise engaged in commerce or in the

production of goods for commerce within the meaning of Section 3(s)(1)(A) of the Act.

       7.      Defendant Picante II has employed and is employing employees in and about its

place of business in the activities of an enterprise engaged in commerce, including employees

handling, selling, or otherwise working on goods or materials that have been moved in or

produced for commerce, including drinks, paper products, and cleaning supplies. The enterprise

has had an annual gross volume of sales made or business done in an amount not less than

$500,000.00. Therefore, the employees of Picante II are employed in an enterprise engaged in

commerce or in the production of goods for commerce within the meaning of Section 3(s)(1)(A)

of the Act.

       8.      Defendants willfully violated the provisions of Section 6 of the Act by employing

servers in an enterprise engaged in commerce and compensating these servers at rates less than

the applicable statutory minimum rate prescribed in Section 6 of the Act. Therefore, Defendants

are liable for unpaid minimum wages and an equal amount of liquidated damages under Section

16(c) of the Act.




                                                 3
             Case 2:19-cv-00866-MRH Document 1 Filed 07/18/19 Page 4 of 6



        9.      For example, during the time period from April 12, 2014, through at least April 8,

2017, Defendants Picante I and Mucino improperly paid servers no wages at all. The only

“compensation” servers received was through customer tips. Defendants further failed to

properly inform tipped employees about Defendants’ policy of taking a tip credit against

Defendants’ minimum wage obligations to tipped employees. Defendants therefore failed to pay

employees the applicable minimum wage for all hours worked. Picante II is liable for these

violations as successor to Picante I.

        10.     Defendants willfully violated the provisions of Section 7 of the Act by employing

their employees in an enterprise engaged in commerce for workweeks longer that those

prescribed in Section 7 of the Act without compensating said employees for employment in

excess of the prescribed hours at rates not less than one and one-half times their regular rates.

Therefore, Defendants are liable for the payment of unpaid overtime compensation and an equal

amount of liquidated damages under Section 16(c) of the Act.

        11.     For example, during the time period from April 12, 2014, through at least April 8,

2017, Defendants Picante I and Mucino paid no overtime at all to servers who worked more than

40 hours in a week but who received no compensation from the restaurant and worked only for

tips. Picante II is liable for these violations as successor to Picante I.

        12.     As a further example, from April 12, 2014, through at least April 8, 2017,

Defendants Picante I and Mucino failed to compensate their employees, including dishwashers,

busboys and cooks who worked over 40 hours in a workweek one and one-half times their

regular rate. Workweeks for many of these employees ranged from approximately 50 to

approximately 60 hours, but these employees did not receive time and one-half their regular rate

for their overtime hours. Picante II is liable for these violations as successor to Picante I.




                                                   4
          Case 2:19-cv-00866-MRH Document 1 Filed 07/18/19 Page 5 of 6



       13.     As a third example, Defendants Picante I, Picante II, and Mucino have not paid

one and one-half times the regular rate to servers during the time period from June 11, 2017, or

earlier, through at least April 22, 2018. Workweeks for many of these employees exceeded 40

hours per week. Defendants did not pay the required cash wage to their employees who worked

overtime. Picante II is liable for its own violations and as successor to Picante I.

       14.     All Defendants violated the provisions of Section 11(c) of the Act in that

Defendants failed to make, keep, and preserve adequate and accurate records of their employees,

which they were required to maintain as prescribed by the regulations issued and found at 29

C.F.R. Part 516. Specifically, Defendants failed to display a FLSA poster, and failed to make,

keep, and preserve records containing employees’ wages, tips, hours worked, and personal

information. This violated Section 11(c) and its implementing regulations at 29 C.F.R. §§

516.2(a), 516.4, 516.28.

       WHEREFORE, cause having been shown, the Secretary prays for judgment against

Defendants providing the following relief:

       (1)     For an injunction issued pursuant to Section 17 of the Act permanently enjoining

and restraining Defendants, their officers, agents, servants, employees, and those persons in

active concert or participation with Defendants who receive actual notice of any such judgment,

from violating the provisions of Sections 6, 7 and 11(c) of the Act; and

       (2)     For judgment pursuant to Section 16(c) of the Act finding Defendants liable for

unpaid minimum wage and overtime compensation due to certain of Defendants’ current and

former employees listed in the attached Schedule A for the period of April 12, 2014, through at

least April 22, 2018, and for an equal amount due to certain of Defendant’s current and former

employees in liquidated damages. Additional amounts of back wages and liquidated damages




                                                  5
          Case 2:19-cv-00866-MRH Document 1 Filed 07/18/19 Page 6 of 6



may also be owed to certain current and former employees of Defendants listed in the attached

Schedule A for violations continuing after April 22, 2018, and may be owed to certain current

and former employees presently unknown to the Secretary for the period covered by this

Complaint, who may be identified during this litigation and added to Schedule A; or

       (3)     In the event liquidated damages are not awarded, for an injunction issued pursuant

to Section 17 of the Act restraining Defendants, their officers, agents, employees, and those

persons in active concert or participation with defendants, from withholding the amount of

unpaid minimum wages and overtime compensation found due Defendants’ employees and

prejudgment interest computed at the underpayment rate established by the Secretary of the

Treasury pursuant to 26 U.S.C. § 6621.

       FURTHER, Plaintiff prays that this Honorable Court award costs in his favor, and an

order granting such other and further relief as may be necessary and appropriate.


       Respectfully submitted,


  Mailing Address:                            UNITED STATES DEPARTMENT OF LABOR

  U.S. Department of Labor                    Kate S. O’Scannlain
  Office of the Regional Solicitor            Solicitor of Labor
  170 S. Independence Mall West
  Suite 630E, The Curtis Center               Oscar L. Hampton III
  Philadelphia, PA 19106                      Regional Solicitor

  (215) 861-5122 (voice)                      /s/John M. Strawn
  (215) 861-5162 (fax)                        John M. Strawn
                                              Senior Trial Attorney
  epstein.matthew.r@dol.gov                   PA Bar Id. No. 49789

                                              /s/ Matthew R. Epstein
                                              Matthew R. Epstein
                                              Trial Attorney
                                              PA Bar Id. No. 209387




                                                6
